Exhibit 10.1

Special Director Fees for Service on Special Committees

On October 9, 2006, the Board of Directors of Cablevision Systems Corporation
(“Cablevision”) formed a Special Transaction Committee of the Board to consider
and act upon a proposal from the Dolan Family Group to acquire all of the
outstanding common stock of Cablevision not owned by the Dolan Family Group. 
The members of this committee are Thomas V. Reifenheiser and Vice Admiral John
R. Ryan USN (Ret.).

On October 27, 2006, the Board of Directors of Cablevision formed a Special
Litigation Committee of the Board to review and analyze the facts and
circumstances surrounding claims that have been raised in certain litigations in
which the Company has been named as a nominal defendant and to determine what
actions the Company should take with respect to the cases. The members of this
committee are Grover C. Brown and Zachary W. Carter.

Directors serving on the Special Transaction Committee and the Special
Litigation Committee receive a fee of $30,000 per month (pro rated for any
partial month).  This fee is in addition to meeting fees for the Board of
Directors meetings and committee membership fees for other committees on which
they may serve.

 

1


--------------------------------------------------------------------------------